Title: To Thomas Jefferson from Timothy Pickering, 18 January 1804
From: Pickering, Timothy
To: Jefferson, Thomas


               
                  City of Washington January 18. 1804.
               
               Mr. Pickering presents his respects to the President, and returns the copy of Crozat’s grant from Louis XIV. with his thanks. The grant is not what Mr. P. supposed, of the province of Louisiana, but a monopoly of its commerce, for 15 years; with some specific property therein, the value of which, and its tenure, were to depend on his labour and expence in cultivation and improvement. But in relation to boundaries, the description of the province is not sufficiently definite; appearing, on the western side of the Mississipi, to be applicable no farther northward than to the lands watered by the Missouri, and on the eastern side no farther than the Illinois; the country north of the Illinois being a part of Canada, or New-France: But its utmost extent northward can be only to embrace the country watered by the Mississipi above the Missouri. And Mr. P. conceives that nothing can be gained by assuming for the northern boundary of Louisiana, the highlands which divide the waters of the Mississipi from those which run into Hudson’s Bay. There seems little room to doubt, but that a parallel of latitude striking the northern source of the Mississipi which is nearest to the Lake of the Woods, would leave all its other sources to its south, and comprehend a considerable range of country to the north of them.
               Considering all the Hudson’s Bay territory North of Canada as indisputably assigned to Great Britain under the treaty of Utrecht; and all the country, to which France had any pretensions, east of the Mississipi (except the island of New-Orleans)—by the treaty of Paris of 1763;—the only question remaining (if indeed any remained) between G. Britain & France, would respect the boundary between Louisiana & that part of the Hudson’s Bay territory which adjoins it on the North. And notwithstanding the long detail yesterday submitted to the President, Mr. Pickering wishes, by way of illustration, to present the subject in one more point of view.
               Let France be still considered as the proprietor of Louisiana, and consequently, pursuant to the treaty of 1763, that the Mississipi, from its source downward, is the common boundary of that province on the west, and of the British territory on its east side; and the limits of the Hudson’s Bay territory, where it joins the north side of Louisiana, undefined:—Let each of those two Powers stand at the source of the Mississipi, and contend about their common boundary line from thence westward. Let France attempt to incline it to the North of West; and Great Britain make an equal effort to incline it South of West; their rights, and consequently their moral powers, being equal:—What would be the result?—They must necessarily concur in moving precisely on a middle line; and that is the parallel of latitude which touches the source of the Mississipi. Like two equal powers in mechanics, applied to move one body, each drawing it towards itself, but each exactly counteracted by the other,—the body moves on precisely in a middle line between them.
            